NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO ALBERTO RAMIREZ-                      No.    14-73632
FERRUFINO,
                                                Agency No. A094-176-574
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 6, 2018**
                                Pasadena, California

Before: REINHARDT, TASHIMA, and NGUYEN, Circuit Judges.

      Francisco Alberto Ramirez-Ferrufino petitions for review of a Board of

Immigration Appeals (BIA) decision affirming the denial of his applications for

asylum, withholding of removal, Convention Against Torture (CAT) relief, and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
special rule cancellation of removal under the Nicaraguan Adjustment and Central

American Relief Act (NACARA). We have jurisdiction under 8 U.S.C. §

1252(a)(1), and we deny the petition.

      1. Ramirez-Ferrufino concedes that he is ineligible for asylum, withholding

of removal, and NACARA cancellation of removal under the persecutor bar if the

adverse credibility finding is proper. See 8 U.S.C. §§ 1158(b)(2)(A)(i),

1231(b)(3)(B)(i); 8 C.F.R. § 1240.66(a). Substantial evidence supports the adverse

credibility determination. See Joseph v. Holder, 600 F.3d 1235, 1240 (9th Cir.

2010) (“Credibility determination are reviewed under the substantial evidence

standard.”). “The inconsistencies in [petitioner]’s story are not minor; rather, they

go to the heart of [his] asylum application” and the applicability of the persecutor

bar. See Pal v. INS, 204 F.3d 935, 938 (9th Cir. 2000). Though the IJ improperly

applied the REAL ID Act to Ramirez-Ferrufino’s pre-May 11, 2005 application,

this error was rendered harmless by the BIA’s “application of the correct legal

standard.” Singh v. Holder, 591 F.3d 1190, 1198 (9th Cir. 2010) (quoting Ghaly v.

INS, 58 F.3d 1425, 1430 (9th Cir. 1995)).

      2. Ramirez-Ferrufino argues that the BIA erred by affirming the denial of

his request for relief under the CAT. Substantial evidence supports the agency’s

conclusion that he failed to meet his burden of showing that he will likely be

tortured in El Salvador “by or at the instigation of or with the consent or


                                          2
acquiescence of a public official” because of his former military membership. See

8 C.F.R. § 1208.18(a)(1); see also Owino v. Holder, 771 F.3d 527, 531 (9th Cir.

2014) (“Denial of CAT relief is reviewed for substantial evidence[.]”).

      DENIED.




                                         3